Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of burglary in the second degree and petit larceny, arguing that his sentence of three to nine years on the burglary conviction was harsh and excessive. We find no abuse of discretion by the sentencing court.
We have examined defendant’s remaining contentions on appeal and find them lacking in merit. (Appeal from judgment of Niagara County Court, Hannigan, J.—burglary, second degree.) Present—Denman, J. P., Boomer, Pine, Balio and Lowery, JJ.